2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
3.	Applicant’s election of the species in which (A) the non-genetically encoded amino acid is diphenylalanine, and (B) the cytotoxic chemotherapeutic agent is cyclophosphamide, in the reply filed on August 28, 2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant’s elected species has been examined and determined to be novel and unobvious over the prior art of record or any combination thereof.  Accordingly, search and examination has been extended to all of the species encompassed by the instant claims, which have been examined on the merits in their entirety.
4.	The following is an examiner’s statement of reasons for allowance: The claimed invention is deemed to be allowable over the prior art of record or any combination thereof.
	The declaration under 37 CFR 1.132 filed March 16, 2021 by Inventor Sveinbjornsson has been carefully considered.  The declaration asserts that the “consisting essentially of” language present in the instant claims excludes co-administration of the melanoma vaccine of the Hoon et al article (Cancer Research, Vol. 50, pages 5358-5364) and the Berge et al abstract (Cancer Research, AACR 104th Annual Meeting 2013, Abstract 477) and excludes co-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.


/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 17, 2021